Citation Nr: 1501474	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  08-30 125A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the claim resides with the Montgomery, Alabama VA RO.    

In September 2011, the Board remanded the Veteran's claim for additional development, including seeking treatment records and obtaining an examination.  The directed development was completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's sinusitis either began during or was otherwise caused by her military service. 


CONCLUSION OF LAW

Criteria for service connection for sinusitis have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Available service treatment records and VA treatment records have been obtained.  The Veteran did not request a hearing before the Board or a Decision Review Officer.  

A number of service treatment records have been obtained, although it would appear that some of the Veteran's service treatment records from Fort Bliss Army Hospital have regrettably not been located.  VA has undertaken considerable meaningful development in an effort to obtain the records.  The National Personnel Records Center (NPRC) was contacted initially in August 2006 and provided all of the Veteran's available treatment records in September 2006.  Following the Board remand, VA again contacted the NPRC in November 2011 and specifically requested any available records from Fort Bliss Army Hospital.  In December 2011, the NPRC indicated that there were no clinical records from Fort Bliss Army Hospital for the relevant time period for the Veteran.  

VA will make as many requests as are necessary to obtain relevant records from a Federal Department or agency and will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  Here, the Board concludes that such a search would be futile as the numerous searches conducted by VA have failed to locate any additional records. Therefore, an additional remand is not necessary to seek any treatment records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

The Board acknowledges that when Federal records are unavailable, VA has a duty to notify the Veteran either orally or in writing.  See 38 C.F.R. § 3.159(e).  In this case, the Veteran was advised in a letter that no records from Fort Bliss Army Hospital were available and she was requested to supply any records in her possession.  However, no records were submitted.

The Veteran was provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes.  The VA examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor her representative, has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

In statements dated in January 2009 and May 2009, the Veteran requested that she had recently been treated for sinuses and asked that records be obtained to support a claim for such a condition.  She indicated that she had recently started receiving treatment for the condition, but did not elaborate on her specific contentions regarding any basis for entitlement.  In an April 2011 statement, the Veteran's attorney clarified that the Veteran reported experiencing problems with her sinuses while she was stationed at Fort Bliss, Texas.  Specifically, the Veteran wrote that when she went to the White Sands range her head would hurt and her eyes would water.  She reported going on sick call for it.  She then indicated that she had recently undergone sinus surgery and she stated that she still had congestion and sinus headaches. 

For historical purposes, the Veteran's claim of service connection for sinusitis was denied in a June 2009 rating decision.  The Veteran disagreed with the denial and this appeal ensued.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.   38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

It appears that some of the Veteran's service treatment records could not be located. In such cases, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule due to the absence of possible pertinent service medical records.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

In a case like this in which a Veteran's service records are unavailable through no fault of her own, there is a heightened obligation for VA to assist the Veteran in the development of her claim and to provide reasons or bases for any adverse decision rendered without these records.  See id.  This heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995). 

Available service treatment records are negative for any complaints or clinical findings of sinusitis.  In October 1980, the Veteran complained of a left ear ache and was diagnosed with otitis.  However, in January 1981, a general examination was normal, and the Veteran did not voice any complaints.  In April 1981, the Veteran complained of a sore throat and was assessed with viral pharyngitis.  A separation examination from the time of the Veteran's separation from active duty in June 1982 is not of record.  However, on a medical history survey completed in conjunction with a reserve service examination dated in May 1985, the Veteran specifically denied having then, or having ever had, any sinusitis, hay fever, chronic or frequent colds, or ear, nose or throat abnormalities.  Of note, on the form, the Veteran did report having experienced several medical problems including leg cramps and car sickness.  This suggests that the Veteran did not simply categorically deny all medical problems, but rather took time to consider the individual questions, a fact which suggests that if the Veteran had in fact experienced sinus problems, she would have mentioned them at that time.  A physical examination, specifically found the Veteran's sinuses to be normal.
 
Post-service VA treatment records show that during the Veteran's initial visit to the VA in September 2006, she reported a history of allergic rhinitis and was noted to be taking sinus medications.  In April 2007, the Veteran complained of a stuffy nose and sinus congestion on and off for a couple of months.  In December 2008, the Veteran complained of draining sinuses for two weeks and objective tenderness in the maxillary area was noted.  Sinusitis and allergic rhinitis were diagnosed.  In May 2009, the Veteran complained of worsening allergies for the last two to three months, a stuffy nose, congestion, and headaches.  Allergic rhinitis was diagnosed, and the same month, an electrocardiogram (EKG) revealed ethmoidal sinusitis and a polyp or mucocele in the right maxillary sinus.  A September 2009 VA psychiatry note references a sinus surgery that was performed earlier that month.  In December 2009, the Veteran again complained of sinus pressure and in July 2010, she reported a sinus headache that was relieved with Etodolac and a nasal spray.  In March 2011, she reported a history of sinus drainage for three months.  She was assessed with allergic rhinitis.  In January 2012, the Veteran reported a sore throat from sinus drainage.  In October 2012, she reported body aches, fever, chills, and sore throat but denied sinus tenderness.  She was assessed with a common cold.  In July 2013, she reported sinus issues, headache, and nasal drainage.  There was no sinus tenderness to palpation at that time.  She was assessed with an upper respiratory infection.  

Noting the Veteran's complaints in her service treatment records, that were listed above, the Board remanded the Veteran's claim in 2011 to seek a medical opinion as to the likely etiology of the Veteran's currently diagnosed sinusitis.  

At a June 2014 VA examination, the examiner reviewed the Veteran's claims file and VA medical records and indicated that the Veteran had a diagnosis of allergic rhinitis in 2006 and acute sinusitis in 2009.  The Veteran related a history of headaches, watery eyes, and sneezing while in service.  She reported that she used prescription Claritin-D and Flonase and had a sinus surgery in October 2009.  The examiner indicated that the Veteran was currently using Pseudofed, Claritin, and steroid nasal spray.  The examiner indicated that the Veteran had episodes of sinusitis every year and frontal headaches four to five times per month.  The examiner reported that there was no evidence of acute or chronic sinusitis at the time of the examination.  The examiner opined that it was less likely than not that sinusitis was incurred in or caused by an injury, event, or illness in service.  The examiner's rationale was that the Veteran was evaluated for viral pharyngitis in service on one occasion.  There was no evidence of sinusitis on active duty or evidence of ongoing or chronic treatment for a sinus condition during that time.  Approximately twenty-five years later, the Veteran was noted to have allergy symptoms and was treated for sinusitis with a subsequent sinus surgery in 2009.  The examiner concluded that he was unable to create a nexus between an isolated treatment for viral pharyngitis and the Veteran's sinus symptoms which manifested many years later.       

The Board finds that the competent evidence does not show a relationship between the Veteran's sinusitis and her period of active service.  

In this case, the only medical opinion of record indicates that it is less likely than not that the Veteran's sinusitis is the result of her active service.  The examiner offered a thorough rationale for the opinion.  

Nevertheless, service connection may also be established by continuity of symptomatology.  That is by showing that a disability or disease began in service and continued to the present time. 

To this end, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the only evidence that the Veteran's currently diagnosed sinusitis even might be related to her active service is the assertions by the Veteran.  Yet, even she has not specifically indicated that her sinus symptoms began in service and continued until the present time.  Rather, she stated that she recently had surgery and still suffers from congestion and sinus headaches.  

It is noted that the Veteran, as a lay person, would be considered competent to make statements as to continuity of symptomatology.  However, even if it were the Veteran's contention that her sinus symptomatology had continued since service, the evidence of record sufficiently undermines such an assertion to the extent that it alone would be insufficient to support a grant of service connection.
 
As already noted, the Veteran was treated in service on occasion for viral pharyngitis.  However, a diagnosis of sinusitis was not rendered at any time during active service or at a reserve examination three year after she left active service.  Of note, three years after separation, the Veteran specifically denied having ever experienced sinusitis.  The Board believes that this contemporaneous evidence has greater probative value than history as reported by a Veteran approximately thirty years after service and in conjunction with a claim for disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The fact is that if the Veteran was experiencing sinusitis in 1985 it would have been expected that she would have reported it.  The fact that she specifically denied it undermines any later assertion.

As discussed, to the extent that the Veteran's statements are taken to suggest that she has experienced symptoms of sinusitis since service, the Board finds the statements to lack credibility as the contemporaneous medical evidence of record disputes this finding.  The Veteran's claims file is void of any evidence for more than 25 years after service showing any treatment for sinus symptoms.  Even then, the Veteran gave a history of only several months of problems.  The only evidence of record which actually places the onset of symptomatology which might have been compatible with a diagnosis of sinusitis was the statements by the Veteran.  However, her statements as a whole, for the reasons addressed above, lack credibility.  

The Veteran was provided with a medical opinion, but it found that it was less likely than not that the Veteran's currently diagnosed sinusitis either began during or was otherwise caused by her military service.

Given this conclusion, the criteria for service connection have not been met, and the Veteran's claim is denied.


ORDER

Service connection for sinusitis is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


